Parliament's new role and responsibilities in implementing the Lisbon Treaty - Institutional balance of the European Union - Relations between the European Parliament and national parliaments under the Treaty of Lisbon - Financial aspects of the Lisbon Treaty - Implementation of the citizens' initiative (debate)
We are going to resume the sitting with a very important subject: the joint debate on the Treaty of Lisbon, which includes the following reports:
the report by Mr Leinen, on behalf of the Committee on Constitutional Affairs, on Parliament's new role and responsibilities in implementing the Treaty of Lisbon,
the report by Mr Dehaene, on behalf of the Committee on Constitutional Affairs, on the impact of the Treaty of Lisbon on the development of the institutional balance of the European Union,
the report by Mr Brok, on behalf of the Committee on Constitutional Affairs, on the development of the relations between the European Parliament and national parliaments under the Treaty of Lisbon,
the report by Mrs Guy-Quint, on behalf of the Committee on Budgets, on the financial aspects of the Treaty of Lisbon, and
the report by Mrs Kaufmann, on behalf of the Committee on Constitutional Affairs, requesting the Commission to submit a proposal for a regulation of the European Parliament and of the Council on the implementation of the citizens' initiative.
As you can see, these are five extremely important reports dealing with an issue that is highly topical, and we should also bear in mind the fact that, as you know, the senate of the Czech Republic has approved the ratification of the Treaty by the majority required.
rapporteur. - (DE) Mr President, Vice-President, ladies and gentlemen, the final evening sitting of this legislative period is devoted to the debate on the Treaty of Lisbon. We know that many evening sittings have preceded this one in our effort to bring about a Reform Treaty and its ratification in 26 parliaments of the Member States.
I should like to express my congratulations and my appreciation to the Members in the Czech Senate, who today supported this Treaty with a clear majority. I would also like to thank all those who helped to remove this obstacle.
(Applause)
Yes, let us applaud the Czech Senate all the way from Strasbourg to Prague. We are very pleased with this outcome.
I am very optimistic that we will be able to complete the ratification procedure towards the end of the year. We must not count our chickens before they are hatched, but everything would seem to indicate that we will get 27 ratifications. The Committee on Constitutional Affairs was therefore right to be optimistic. The European Council, the Commission and the European Parliament must prepare for the entry into force of the Treaty. I am very happy that this House has adopted four eminently interesting and important reports - no, five reports, as Mrs Guy-Quint also presented a report on the financial aspects of the Treaty of Lisbon - as a kind of final act of this legislative period.
I see that this House never gave up on the Reform Treaty, even in difficult times. That is not true of everyone, though. I cannot understand why there was so much hesitation in this House and why so many doubts were expressed as to whether we should still be discussing Lisbon at all. This debate was even hidden in the evening sitting, when it could quite easily have taken place during the daytime. It is beneath the dignity of this House to postpone such a debate to the evening sitting. We know why it happened. They did not want this House to reaffirm its conviction in front of a large audience that we need this Treaty, that we want it and that we believe in it. There were sceptics at the very highest levels of this Parliament, which I find absolutely incomprehensible and totally unacceptable.
I took on the report on Parliament's role in implementing the Treaty of Lisbon and I can say that this Parliament will be one of the winners under the Reform Treaty. We are taking a quantum leap in democratic control, whether in terms of legislation, or budgetary control and decision-making, or the control and even the election of the executive, of the Commission, or the approval of international agreements, or new rights of initiative that we are granted, the most prominent example being the right of the European Parliament to suggest amendments to the Treaty - a privilege previously reserved to the Member States and their governments. Codecision as standard puts us on an equal footing with the Council of Ministers: agricultural policy, fisheries policy, research policy, structural regulations - much will now lie within the joint responsibility and codecision power of this House. We have new supervisory powers, new rights to information and new powers of initiative.
Vice-President, I thank you for always standing alongside us. Today has been a good day and, with the four reports, as a kind of final act, we close a period full of dedication to reforming the European Union. It is my hope that the final act will be played out with the new Parliament and that we can enter the new legislative period on new, stronger foundations.
(Applause)
rapporteur. - (NL) Mr President, Vice-President, ladies and gentlemen, the approval of the Treaty of Lisbon by the Czech Senate is a further important step towards ratification of the Treaty. It is, therefore, a positive thing that the European Parliament is, this evening, approving a number of reports setting out Parliament's position regarding the implementation of the Treaty. After all, it is necessary for Parliament to be equally well prepared as the other institutions before entering into talks and negotiations with them on the implementation and application of the Treaty.
This is all the more important for Parliament, given that its powers will be substantially extended under this treaty. Therefore, Parliament has a strong interest in seeing that a) it is well prepared to carry out its new tasks fully - as set out in the reports by Mr Leinen and Mrs Guy-Quint, and that b) it adopts a clear position regarding its relationship with the other institutions, which is the subject of my report.
The Treaty of Lisbon strengthens and clarifies the institutional balance within the Union. The Treaty on European Union, which we hope to see adopted, marks a formal end to the pillar structure. In addition, the European Union will acquire a legal personality; Community institutions will become Union institutions and, under the Treaty, the roles and powers of each of the institutions will be clearly defined. The Treaty will also thereby put an end to the twofold position of the European Council, making it an autonomous institution of the Union.
Although it is still subject to too many exceptions, the application of the codecision procedure, which will become the ordinary legislative procedure and which will also include approval of the budget, will give Parliament a very important role. As a matter of fact, the powers of the Council and Parliament have been formulated identically in the Treaty. The Treaty thereby strengthens the Community method and transforms it into the Union method. Furthermore, that method will be extended to the former Justice and Home Affairs pillar.
In my report, I have emphasised the fact that robust coordination of legislative and budgetary work will be required if the institutions are to operate efficiently. The report calls for programming of the legislative work, including the multi-annual perspective of the budget. The role of the General Affairs Council within the Council of Ministers will be very important, in that it needs to become the Presidency of the Council's instrument for dialogue with Parliament. The Commission's role as initiative-taker is also clearly upheld; unfortunately, the plan is to reduce the number of commissioners, so as to arrive at a smaller college. This will require the Commission to strengthen its internal organisation all the more, if it is to function as a college.
One important new feature is that the twin role of the new High Representative and Vice-President of the Commission will be crucial when it comes to foreign affairs, external affairs and security. In my report, I have stressed that it would be very much in his or her interest to work closely with the Commission, so that all of the Union's foreign policy resources can be mobilised.
I would like to conclude by saying that we will have a very difficult period of transition following the elections, as well as a difficult transition from the Treaty of Nice, which must be applied first, to the Treaty of Lisbon, which will hopefully be approved by the end of the year. I call on Parliament and the Council to once again consider together how we might organise this period and I fail to understand why this has not been more the case already. Otherwise, we risk ending up in a situation after the elections where we do not know what exactly should be happening. Since no one would be served by such a situation, let us agree clearly on that.
rapporteur. - (DE) Mr President, Vice-President, representatives of the Czech Presidency, ladies and gentlemen, as the previous speakers have said, this is a great moment, not because our reports are being discussed, but because today it has been established that the parliaments of 26 countries have ratified the Treaty of Lisbon, and that a referendum, which has been promised, still has to be carried out in just one country.
That the parliaments of 26 countries have ratified the Treaty of Lisbon shows that it is a parliamentary treaty. A great deal of progress has been made over the course of the unification of the European Union, but there has never been a treaty like the Treaty of Lisbon, in which the parliaments - both the European Parliament and the national parliaments - have been strengthened, democracy has been strengthened, a citizens' initiative has been introduced and the principle of subsidiarity has been politically and legally strengthened through the strengthening of national parliaments.
It is therefore astonishing that those who set themselves up as founders of democracy oppose this treaty. They oppose the Treaty of Lisbon because they do not wish to accord the process of European unification any democratic legitimacy. European unification is abhorrent to them and they are afraid that this Europe could gain popularity through greater democracy and transparency and also enhanced decision-making abilities to face the challenges of the future. That is why they tell the lies that they tell.
May I also say at this point that I would like to thank the Czech Presidency and, in particular, Prime Minister Topolánek, who, in a situation that was personally difficult for him and for which he was not responsible, on the last day of his term of office fought to get a sufficient majority in the Czech Senate.
And it was no meagre majority; it was 54:20. That is a gigantic lead for those who said yes to the Treaty of Lisbon. I hope that, after all 26 elected assemblies have made their decision, administrative people do not hold up the democratic process by withholding their signature. I believe that they will keep the promises they have given and that this Treaty will be signed.
We are seeing in the discussions in this election campaign that the financial crisis has shown that each country that acts alone in this global order is lost. That is why it is extraordinarily important that this is recognised in Ireland and that - if I am to believe the opinion polls - the people of Ireland rethink their position so that the interests of Ireland can be defended. I am sure that, through the social clause, through the commitment to a social market economy and not to predatory capitalism, in other words through commitment in the social sense, this is also a Treaty for ordinary citizens. In this way, we can defend our interests in this world together.
In order to really exercise control over an administrative bureaucracy, national governments, the Commission or the Council apparatus here in Brussels and in Strasbourg, we must establish close cooperation between the European Parliament and national parliaments.
There are many common tasks in foreign and security policy, in legal and home affairs policy, in the control of Europol. There are many opportunities open to national parliaments through their right of veto. With the orange and yellow cards and the right of action they have possibilities in the field of subsidiarity control and, as Members of the Council, they can exercise more control over their own governments. In this way, they are doubly legitimised democratically. That is why the European Parliament and the national parliaments are not opponents in this process but allies, desirous of exercising joint democratic control over Europe, of taking it forward, and of not allowing it to degenerate into a Europe controlled by apparatchiks. The Treaty of Lisbon is therefore right and proper, and national parliaments and the European Parliament will not shirk this responsibility.
Mr President, Commissioner, ladies and gentlemen, it is a great pleasure for me this evening to present the report on the financial aspects of the Treaty of Lisbon, which has been ready for some time now in the Committee on Budgets. This will be the last budgetary report of this parliamentary term and my last parliamentary report.
Above all, I am very pleased to see that Parliament has had the courage to present our reports in the 'Lisbon' package to honour the promise made to the citizens to inform them of the consequences of this treaty. A betterinformed citizen is a citizen who votes in full knowledge of the facts. Speaking about the Treaty of Lisbon in this House is not a denial of democracy, rather the contrary. Its implementation will have major consequences for the budgetary powers of the institutions and financial implications.
The reform is in fact important for Parliament. Apart from the introduction of multiannual financial frameworks, it should be remembered that the budgetary procedure has remained practically unchanged since 1975. It was therefore essential for the Committee on Budgets to analyse these modifications and verify that they were the conditions needed for our institution to maintain, even strengthen, its role as a budgetary authority. That is the whole thrust of this report: simplification and clarification of the budgetary challenges of the Treaty.
My main desire was to defend the prerogatives of the parliamentary institution. Future Members must not be dispossessed of their powers in future budgetary procedures and future negotiations on the multiannual financial framework.
These substantial modifications are of three types. First of all, modifications to the primary legislation. The new budgetary procedure includes real advances and new challenges for Parliament with, firstly, the removal of the distinction between compulsory expenditure and non-compulsory expenditure. Next, the single reading for the budgetary procedure with the introduction of a revert mechanism in the event that the Council rejects the common position, the introduction of a conciliation committee responsible for preparing the common position and a tight timetable for the conciliation committee. In addition, changes are made to the new multiannual financial framework that strengthen Parliament's role. This framework is becoming restrictive. To be adopted, it requires unanimity in the Council and the consent of the European Parliament. I would add that its adoption is the result of an entirely new and special procedure.
With regard to the new financial perspectives, we want them to have a five-year lifespan to coincide with Parliament's and the European Commission's terms of office. The commissioners will thus be more accountable for the budgetary choices that they make. Codecision is extended to the adoption of the Financial Regulation and to its methods of application. Unfortunately, however, the decision on own resources remains with the Council. Parliament is merely consulted, except on the methods of application.
Budgetary discipline, therefore, returns in part to Parliament, which can reject the multiannual financial framework. This is real progress. The challenge for the future Parliament is to know what will be negotiated under the new Financial Regulation procedure, the responsibility for which Parliament shares, and what will fall under the legislation for the new regulation on the Interinstitutional Agreement, which Parliament will have the right merely to reject or accept.
Finally, the Union's new responsibilities will create new funding requirements. First of all there will be the External Relations package with, in particular, the creation of the European External Action Service and the High Representative Vice-President of the Commission, and, then, the new policies: energy, space and tourism, research, civil defence, administrative cooperation, and sport.
Ladies and gentlemen, as you will have understood, the changes implied by the Treaty of Lisbon are important.
rapporteur. - (DE) Mr President, ladies and gentlemen, this is my last speech in the plenary sitting of the European Parliament and, as rapporteur of the European Citizens' Initiative, I am pleased to have been given the floor. I hope that tomorrow, during the last sitting of this legislative period, Parliament will send a political signal, that it will set a course towards bringing Europe closer to its citizens, and that it will move ahead with a project that has been close to my heart for many years.
Let me start by making a number of observations. I realise with regret that neither my Group nor my Party - and here I am choosing my words carefully - was able to support the Citizens' Initiative. While, on the one hand, no opportunity is missed to complain about the democratic deficit in the EU, on the other, there is a general refusal to take the serious steps to make the European project more democratic. This is behaviour that is neither credible nor forward-looking. It blocks the progress in Europe that the citizens have insisted on for such a long time and I cannot and will not accept it.
Before the end of my mandate I would like to thank all my fellow Members of the Group of the European People's Party (Christian Democrats) and European Democrats, the Group of the Alliance of Liberals and Democrats for Europe and the Group of the Greens/European Free Alliance who have supported me with my report. I would like to thank Jo Leinen, the Chairman of the Committee on Constitutional Affairs, and, in particular, all the coordinators and shadow rapporteurs of these four Groups. I thank you that we worked together so well across party and country boundaries and that we were able to advance the European integration project together.
Vice-President, the provision contained in the Treaty of Lisbon concerning the Citizens' Initiative is without doubt a milestone in the European integration process. The truth is that, in the European Union, it is not states we want to unite, but people. This matter will be addressed in a totally new way if, as laid down for the first time in Article 11(4) of the Treaty on European Union (EU Treaty, new version n.v.), citizens are directly involved in the European legislative process. One million citizens will then have the right to ask the Commission to present a specific draft regulation or directive, which the Council has had since 1957 and the European Parliament since 1993.
In my report, Parliament presented key points and guidelines for a future regulation on conditions and procedures for a European Citizens' Initiative. Vice-President, in the event of the Treaty of Lisbon coming into force, I expect the Commission not only to present a proposal as quickly as possible but also to follow the guidelines of my report if at all possible. In particular, the Commission should endorse the view of Parliament, which reflects the view of a significant number of Member States within the meaning of Article 11(4) of the EU Treaty (n.v.). In my report, the number 7 is proposed. It is essential that not just any arbitrary figure is established, as it must, first, be able to justify the associated restriction of the right of EU citizens to equal participation in a Citizens' Initiative, whatever their nationality, and, second, it must be oriented towards the relevant objective. This means that the establishment of a minimum number of Member States must ensure that the starting point in the European legislative process is not an issue that reflects the specific interests of a single Member State, but rather one that is consistent with the European general interest.
In addition, I ask that particular attention is paid to the structure of the procedure, especially the question of the admissibility of a Citizens' Initiative. The criteria of friendliness towards citizens and legal security must be given top priority. If EU citizens codetermine the European legislative process and wish to introduce a Citizens' Initiative, fairness essentially requires that the competent EU bodies state as soon as possible and in a binding manner whether the planned initiative fulfils the legal requirements of the Treaty. It is absolutely vital that this takes place before the statements of support are collected, as the Member States that provide the necessary resources need legal security.
Finally, I should like to remind the House that the provisions of the Citizens' Initiative did not fall from the sky. They were already in the Constitutional Treaty, as they had been developed in the Constitutional Convention, at the signing of which some Members were present, in close cooperation with NGOs. Their inclusion in the Convention's draft Constitution was neither a sure-fire thing nor the result of chance. They represent the results of intensive consultations between the members of the Convention and NGOs committed to democratic policy. We now know that this idea has been on ice for six years. It is high time that it is brought to life after such a long time. The time has come for direct democracy in a united Europe.
(Applause)
Vice-President of the Commission. - Mr President, first of all, allow me to say a special 'thank you' to all the rapporteurs. I admire very much your commitment and, could I say, perseverance. Maybe it is because I recognise what my husband would call stubbornness in your insisting on these issues being dealt with in this Parliament that I also feel very much at ease and have established excellent cooperation with all of you.
A special thanks to those of you who will leave. You have not only been very good collaborators and partners in all of this but also good friends and good sports. Thank you very much. I think, Mrs Kaufmann, that you can be proud of helping to establish what I call establishing and charging the power lines between citizens and the European institutions - new power lines, drawing them up and charging them. I think that is quite something.
I am, of course, delighted d to be able to take part in this debate tonight on the day when the Czech Republic has completed its parliamentary ratification of the Treaty of Lisbon. Today's vote brings to 26 the number of Member States whose parliaments have backed the Treaty. This debate, I think, offers a good opportunity to remind European citizens of the role of the Treaty of Lisbon in delivering a more democratic and coherent European Union.
At a time of economic crisis it is more important than ever to have a Europe that works well, that has the right systems to ensure democracy. The Treaty would give to the EU's democratic institutions, most obviously this Parliament, the powers they need. It would help the EU to act with greater unity and coherence on the world stage. It would allow Europe to deliver more effectively on the key challenges we face today in areas like climate change and energy security.
The reports we are discussing tonight will also help to ensure that, with the Treaty in place, its implementation will be swifter and smoother.
Good cooperation between the institutions will be critical in securing the maximum benefits from the Treaty, and the Commission is committed to working in partnership with Parliament and the other institutions to make this happen.
The Irish referendum was a sharp reminder of the need to anchor the case for Europe within the national debate. The substantive concerns underlying the vote deserve to be taken seriously - and that was exactly what happened at the European Council last December. The legal guarantees and the decision on the size of the Commission show the respect given by Europe's political leadership to the result in Ireland and the will to understand the reasons why they voted 'no' and respond to those concerns. But it also showed that they remained convinced that this Treaty is right for Europe.
That is also why, since the vote, eight more Member States have concluded their parliamentary proceedings, with eight more 'yeses'.
Parliament's reports add up to a comprehensive analysis of key aspects of the Treaty. The underlying approach is to be ambitious for what the Treaty can achieve for the EU - an approach fully shared by the Commission.
The reports are particularly valuable in deepening our thinking on how the Treaty should work in practice. In their different ways, the five reports all show a strong, self-confident Parliament looking for ways to maximise the potential of the Treaty for improving the effectiveness, efficiency and accountability of EU action, to the benefit of voters and citizens.
Mr Dehaene's report sets out a lot of important detail, and the Commission very widely shares the interpretations it makes of the Treaty. The great strength of the report lies in the clarity with which it shows that implementing the Treaty is not reinforcing one institution at the expense of another - the European Union can only deliver what citizens expect if all Institutions are strong and cooperate effectively.
The report pays particular attention to the issue of transition, and there would have been many advantages in having the Treaty in force before this year of institutional transition. Unfortunately, that has not been possible. So a pragmatic and flexible approach is needed, finding a sensible way forward which will take into account the need to avoid any institutional vacuum this year; the importance of ensuring that the next Commission will enjoy the full authority of a democratic mandate; and the need to respect the role of the Parliament. The Dehaene report sets out a model which will help us all to find the way forward.
Mr Dehaene's report calls for political and gender balance to be taken into consideration, together with geographical and demographic balance, in the appointment of EU top posts. In today's Europe, where more than 50% are women, they are still under-represented in politics. This Commission - as you know - has the highest number of women commissioners ever. Still, this is not enough. Improving the gender balance should be an objective when the next Commission is appointed: an objective that can be achieved if there is strong political support from the next Parliament.
I also hope that we will have more women in the European Parliament and in top EU posts. Without them, we all lose out on their knowledge, experience and ideas.
Mrs Guy-Quint's report tackles another important issue: how to organise the Union's financial planning cycle for the best use of the EU budget, putting the money where the political priorities are. At a time of intense pressure on public finances, we must have the right procedures in place to deliver best value for money. The balance between stability and responsiveness in budget planning is critical to effective EU planning, and the Commission will return to this in the budget review.
Mr Leinen's report shows how the Treaty will affect the work of Parliament, and the report covers very thoroughly the implications for Parliament of new policy areas, new powers and new procedures. For example, it underlines the importance of ensuring adequate scrutiny of the Union's external action, and we are certainly open to identifying the appropriate methods to do so. However, these methods can only be agreed once the Vice-President and High Representative has taken office.
On this, as in many of the other issues raised - including comitology and delegated acts - we look forward to more detailed exchanges with Parliament on implementing all of the issues raised.
Let me turn to the report of Mrs Kaufmann, which explains clearly how the Citizens' Initiative can bring a new dimension to democracy in the Union. Citizens will be able to call on the Commission to bring forward new policy initiatives. This is one of the areas where the Commission intends to act swiftly once the Treaty is in force - also on the basis of consultation - to understand stakeholders' and citizens' expectations. The Commission's thinking is very much in line with the recommendations of Mrs Kaufmann.
There are, however, a few areas we should discuss further. We want to strike the right balance between a procedure that is easy for citizens and one that means that initiatives will have legitimacy and weight.
For example, on the minimum number of Member States, we should also more closely reflect the type of procedure foreseen in the Treaty.
Finally, Mr Brok's report covers an area in which both Parliament and the Commission have made important strides in recent years: relations with national parliaments. This Parliament has pioneered the use of inter-parliamentary conferences and has found some very practical ways to build up a real parliamentary network.
The Commission, as you know, has set up a completely new dialogue mechanism with national parliaments, and this is an area where a lot of progress has been made. Since 2006, the Commission has sent to parliaments not only consultation papers, but also legislative proposals, inviting them to respond. So far, we have received and replied to around 400 opinions, and we have also massively increased the number of direct contacts, with more than 500 meetings between Commissioners and national parliamentary bodies since the Commission came into office. So, as the report implies, the Treaty's new provisions on national parliaments will be fully in tune with the trend of recent years, and I think will reinforce the European parliamentary family still further.
Taken together, these reports illustrate how the Treaty of Lisbon would deepen European democracy and deliver results to European citizens. That is an excellent message for us to take into the European Parliament elections, as well as being an excellent launch pad for preparing for the implementation of the Treaty itself.
Before I give the floor to the speakers, I am going to allow myself a certain degree of licence that I think may be granted to someone chairing the sitting at this stage of our term of office and this stage of the night, for it is true that these late-night sittings have an advantage.
I would like to tell you that I intend to forward immediately to the President of Parliament and the Bureau a proposal that they prepare a publication containing the Treaty of Lisbon itself, the five reports and the corresponding resolutions, together with the introductory speeches by the rapporteurs and by the Commissioner.
I believe that a document of this kind, translated into the EU's 23 official languages and distributed to the men and women of the 27 Member States, would be a very important document in terms of understanding the importance of the Treaty of Lisbon itself, and also understanding the efforts made and the actions taken by Parliament. It would also be a deserved tribute to the five rapporteurs, particularly to Mrs Guy-Quint and Mrs Kaufmann, who have told us that they are leaving Parliament but who will be always present in our memories and to whom we will always extend our gratitude.
draftsman of the opinion of the Committee on Foreign Affairs. - (DE) Mr President, to celebrate the occasion, as you see, I have consciously taken the place of Mr Zahradil.
On behalf of the Committee on Foreign Affairs I would like to stress that we regard the future Vice-President of the Commission and High Representative as fully accountable to Parliament for the simple reason that, like all other Commissioners, he needs the confidence of Parliament to take office. The current practice of regular political dialogue in plenary and in the Committee on Foreign Affairs must be preserved in the dual function exercised by a single person.
As the vast majority of us want a more uniform and hands-on approach by the European Union towards foreign policy, the future incumbent of this office will also have a self-interest in securing the support of the European Parliament for his actions. The political plans and positions of our executive can also be regularly debated in the Committee on Foreign Affairs in meetings where the future Chairman of the Permanent Representatives Committee provides information on issues that are debated in the PRC. If so requested, this practice must also apply to the special representatives.
In future, posting decisions in the field of security and defence policy should also be discussed by Parliament to give operations in third countries greater democratic legitimacy.
As regards the European External Action Service, we are of the opinion that the European Parliament must be fully involved in preparatory operations. We affirm that this Service should be assigned to the Commission for administrative purposes.
We also want to succeed in ensuring that, in future, the head of an EU delegation in a third country appears before the Committee on Foreign Affairs before the posting is finally confirmed. I think that, if a person does not make a good impression on his or her own Members there should be little chance of that person being posted abroad.
We also ask that the entire foreign policy of the European Union, including the common security and defence policy, be financed in future from the Community budget. However, for the next treaty after the Treaty of Lisbon, I would also like to see common military expenditure appearing in the budget.
rapporteur for the opinion of the Committee on Foreign Affairs. - Mr President, as the previous speakers have said, the development of common foreign, security and defence policies is one of the greatest prizes that is prospectively in our grasp as a result of the Treaty. So national parliaments are greatly affected by the changes afoot.
Of course they retain national responsibilities for national security but they should also be required to play a leading part in close and regular collaboration with the European Parliament in scrutinising and seeking to formulate a common European policy, criticising and interrogating their own ministers for performance in Council and in transmitting to the press and public something of the new reality, which is that foreign policy is best made by seeking out, finding and projecting the common European interest.
draftsman of the opinion of the Committee on Development. - (NL) Mr President, the Czech Senate has today accepted the Treaty of Lisbon. Now, there is just Ireland to go, you may say, and then we will have a treaty that will also provide more opportunities for my Committee on Development to make better policy.
However, pressurising Ireland now would be a tremendous mistake. This is a union of independent states and the Irish are free to make their own decisions. Any outside pressure will increase the risk of the whole EU exploding, because, despite all the fine and complacent words that have been voiced today in this House, the European Union is undergoing a deep crisis of confidence. This kind of crisis can only be resolved with results, social policy, investment and economic recovery, the provision of clean energy for our climate, the protection of social rights, here and elsewhere in the world, but, in achieving all of this, we must respect each Member State's right to come up with effective solutions for itself.
Cooperation is necessary, and that is certainly true in this crisis, too, but you also have to have the confidence to remain true to yourselves. Therefore, pressure on Ireland would not be appropriate, either for the Irish or for the rest of Europe. Let the EU behave modestly, so that it may benefit from great ambitions.
draftsman of the opinion of the Committee on Development. - (LT) Mr President, ladies and gentlemen, I would like to underline that the Treaty of Lisbon will give the European Union more opportunities to take the initiative in shaping development coordination policy, to improve donor coordination, to allocate tasks and provide aid more effectively. However, it also means that EU institutions, including Parliament, will have to take on greater responsibility.
To implement development cooperation policy successfully, it is essential to have the appropriate administrative structure to remove the existing inconsistencies of the directorate-general structures and competences within the Commission on aspects of policy and budget, and to give sole competence to the Directorate-General for Development Cooperation.
As development cooperation policy will be applied according to the usual procedure, it is essential to define very precisely the remit of the European Parliament's Committee on Development Cooperation. The Treaty of Lisbon will allow better implementation of development cooperation policy goals with the aim of reducing and ultimately eradicating world poverty.
draftsman of the opinion of the Committee on International Trade. - (EL) Mr President, as draftsman of the opinion of the Committee on International Trade, I should like to point out that the changes introduced by the Treaty of Lisbon in the area of the common commercial policy contribute overall to the enhancement of its democratic legitimacy, transparency and efficacy of the Union's external action. I would underline in particular the redefinition of the institutional balance within the Union with the promotion of the European Parliament to colegislator for the purpose of defining the application framework of the common commercial policy. Parliament's approval will also be required for all trade agreements concluded.
However, I should like to highlight the imbalance between the internal and external competence of Parliament, in foro interno and in foro externo, in connection with the common commercial policy, given that the Treaty of Lisbon does not provide Parliament with the right to approve the mandate of the Commission to negotiate a trade agreement. Considering that Parliament is entitled nonetheless to lay down preconditions to its approval of the Union's trade agreements, I consider an enhanced framework agreement to be necessary here for relations between Parliament and the European Commission.
Finally, I should like to highlight the need for more intense dialogue between the European Parliament and the national parliaments, given that all the matters covered by the common commercial policy will come under the Union's sole jurisdiction. All trade agreements will be agreements with the Union and there will no longer be any mixed agreements concluded by both the Union and the Member States.
draftsman of the opinion of the Committee on Internal Market and Consumer Protection. - (DE) Mr President, in the Committee on Internal Market and Consumer Protection we also see the enormous advantages of the Treaty of Lisbon, which we would not want to miss out on, notably in the area of consumer protection. It is very interesting to note that, in the Treaty of Lisbon, consumer protection has become a cross-sectional task, which naturally gives this area much greater strength. This area is especially important to the citizens of the European Union, as we can show them on a daily basis what the European Union does for them. The citizens continually ask what the European Union does for them. That this is now anchored in Article 12 and not in Article one hundred and something is also important as it means that the value of consumer protection has been enhanced a great deal.
I think it is good that we will have the Treaty of Lisbon. I am very pleased that the Prague Senate has also ratified the Treaty. This has sent a clear message that we are for this Europe, a social Europe, a Europe of citizens, which we wish to equip for the future. Thank you for allowing us to demonstrate this once again today. A special thanks to you, Mrs Kaufmann, for your very good work in the Convention. You have achieved something very important there.
draftsman of the opinion of the Committee on Regional Development. - (CS) Mr President, ladies and gentlemen, on behalf of the Committee on Regional Development, I would like to introduce a territorial dimension into the discussions on the Treaty of Lisbon. It is a fact that individual local authorities, municipalities, and regions must cope, on a growing scale, with the impact of European law and European policies. In connection with this, a survey by Utrecht University has shown that Community bodies annually adopt more than 100 regulations with an immediate impact on local authorities. Seventy per cent of the legislation and measures we produce must actually be implemented in regions, towns, and local communities.
That is why the controversial Treaty of Lisbon may be perceived positively from the perspective of local authorities. In actual fact, the Treaty of Lisbon contains a subsidiarity protocol, in other words a protocol under which the adoption of a norm at a higher level, in this case the European level, can be justified only when such a measure is demonstrably more efficient and more necessary. Under the treaty, more effective consultations with local and regional authorities and their associations are required. Another provision that would be introduced is the obligation of the European Commission to minimise the financial and administrative burden of each new legal regulation. These measures should ensure that Brussels will be more attentive to the real problems confronting mayors and better prepared to solve them. I would also like to stress here that this is quite definitely not the last change to primary law that we will be discussing. Therefore, we should start thinking carefully about the changes that have to be made in order to render the EU's legal foundations comprehensible, firm, and beneficial to all citizens.
Ladies and gentlemen, I would not like to judge the positive and negative aspects of the Treaty of Lisbon here. You all know that the Czech Republic's view is critical yet realistic. This has been corroborated by today's debate in the Senate of the Parliament of the Czech Republic, which then approved the treaty later in the day.
draftsman of the opinion of the Committee on Civil Liberties, Justice and Home Affairs. - (DE) Mr President, I speak on behalf of the Committee on Civil Liberties, Justice and Home Affairs. I am a bit irritated, as I would also like to know the opinion of the Committee on Development, but Mr Berman used his speaking time to warn us against exerting pressure on the people of Ireland.
This mentality is clearly one of the reasons why we are debating tonight. I find myself wondering whether this Parliament still has the right to speak with its citizens, to exchange arguments, to defend the results of its 10 year's work on the constitutional process, or whether with this dialogue we will be accused of the exertion of pressure and blackmail. It is a rum old world.
I would have liked Parliament to have defended this treaty much more vociferously, much more offensively and much more openly to the citizens of the European Union and not to have left everything entirely up to governments, which all too often have a rather ambivalent relationship with the progress embodied in this treaty.
Mr President, many Eurosceptics claim that the democratic progress embodied in this treaty is slight and that, in fact, it is a fig leaf for a dark and more sinister Europe hidden behind it. I believe that a brief glance at the area of internal security, justice and the police, its communitarisation, Parliament's right of codetermination, the application of the Charter, punishes these assertions and unmasks them as deception, propaganda and ignorance.
For me, this area is still perhaps the most annoying expression of the democratic deficit in the European Union. I have never been one to consider the separation of powers a historical philosophical principle; rather it is a basic principle of democracy. In this area, the Treaty of Lisbon has provided a very decisive, forward-looking response. It is one of the most sensitive areas in the constitution. In reality, in this area, ministers of police have made decisions on police laws - behind closed doors - without the control of the courts or the European Court of Justice and without the application of a comprehensive code of basic rights and freedoms. This is changing, however, and it is a huge step forward in the direction of a European democracy. Moreover, Mr Berman, to discuss it with the citizens, to defend it, is our duty and not the exertion of pressure.
(Applause)
I am going to have the pleasure of giving the floor to my compatriot, Mr Carnero González. He is another Member who will not be with us in the next term of office, and I would like to thank him publicly for the enormous efforts and extremely laudable work he has accomplished within the specific area and on the issue that we are dealing with here.
draftsman of the opinion of the Committee on Petitions. - (ES) Thank you, Mr President, and friend, for those kind words that, obviously, are emotionally affecting at a time when I am in the House for the last time in this term of office, to thank for their collaboration all those with whom I have had the honour of working and, also, to ask forgiveness for any mistakes I may have made. I have tried to do my best for the citizens of my country and all Europeans, and there have been periods during this work that have been truly special, such as the Convention.
In fact, we are talking today about citizenship and I am speaking on behalf of the Committee on Petitions. Which committee in this Parliament is closer to the citizens than the Committee on Petitions? It safeguards one of the most important rights enjoyed by European citizens, namely, the right of petition.
The issue is this: if the European Parliament is known in many countries, it is through the exercise of the right of petition. We, as members of the Committee on Petitions, know this, and in fact the entire House knows this. The Treaty of Lisbon, which makes the European Union more democratic and more effective, is bringing in new elements, such as the Charter of Fundamental Rights, and new instruments, such as the citizens' initiative.
The issue is to avoid confusion, for example, between the right of petition and the citizens' initiative right. I would like to point out that, for instance, citizens may demand, through a petition, that Parliament request the Commission to take a legislative initiative, so that in the future we might have a European citizens' initiative calling on the Commission to institute a legislative procedure and a petition, on the basis of the right of petition, addressed to the relevant committee of this House, asking the House to approach the Commission to that effect. We need to avoid this contradiction and to seek synergy that reinforces both routes, which are routes that make citizenship more concrete within the EU.
Of course, the Committee on Petitions would like to be involved in the administration of this right of citizens' initiative. Of course, all the committees would like to be involved, but I would ask that this right be made effective in the best possible way. I believe that this would also be a tribute to a day like today, which is so important: the Treaty of Lisbon has been ratified by the senate of the Czech Republic, so there is just one step left before this Treaty becomes a reality and, in fact, before this Treaty, which is the heir to the European Constitution, the best text produced by the EU to date, enters into force.
If we succeed in this, all of us who are here - starting with all the members of the Convention who are here tonight - will have made a huge contribution to the usefulness of having been a Member of this Parliament.
on behalf of the PPE-DE Group. - Mr President, this is my last speech in the plenary, so it is a bit different.
A day will come when federal and cosmopolitan parliaments will join to govern the world. The dream of a shared humanity without frontiers is being born right here in this place of representation, where freedom grows stronger and democracy grows wider. The Enlightenment's visionary idea of a union of peoples gives the first steps within the magic of our rooms and our debates. In this union Machiavelli weakens, for we were able to replace the sovereignty of powers with the sovereignty of men. The paradigm of cosmopolitanism settles in our institutions and in our decisions and is now drawing a share of the action.
A new anthropocentric vision of law and politics is emerging, and the post-national identity is taking form in the streets of Europe. The sublime dignity of man is now the principle that brings together national and international law. It is the ultimate rule for our original coordination. What the European Union and its Parliament represents is a moral view without precedent in the history of mankind - a collective moral view that entered the strategy of the European states and founded their integration.
European people's mutual commitment is truly the assumption of their common humanity. In fact, isolation and egoism fell on that day of the Treaty of Rome. Now justice emerges precisely from the virtue of politics, like a bridge between Kant and Aristotle, between freedom and happiness. The peoples of Europe know that the only legitimacy is that which comes from human rights, and that the only authority belongs to the powers that respect them. They know that the emancipation of history is only possible through a project of political sharing and global justice.
A day will come when the peoples of Asia, of the Americas and of Africa will get together. The dignity of men will cross all cultures, from Goethe to Pessoa, from Bach to Tchaikovsky, from Mohammed to Buddha. Human rights as a universal law, as common rule beyond all differences, and Europe, to be an example, requires more constitution, more decentralisation, more politics, more expansion.
At this moment of saying goodbye, I want to tell you how proud I am to have shared such an adventure with you.
(Applause)
Thank you, Mrs Esteves, for your speech, thank you for your work over the past years, and good luck and happiness for the future.
on behalf of the PSE Group. - (DE) Mr President, you said that you would propose to the Conference of Presidents and to the Bureau that we summarise the five reports and the essential explanations in a booklet. This is an excellent idea and one that I can only welcome. I would recommend that we also include the Corbett/Méndez de Vigo report, which was the basis for our work on the Treaty of Lisbon. At that time, we had 500 votes in favour, which was a record result. It is part of the process. It was the starting point for this attempt, after the Constitutional Treaty, to get the Reform Treaty in place. I find the idea very good. You have our full support.
You have already thanked a few who are unfortunately no longer with us. I can safely say that all the members of the Committee on Constitutional Affairs have worked well together. We have always been a committee with strong participation. At this juncture I thank once again those who are currently present in the Chamber. First, I thank Johannes Voggenhuber, a veritable cornerstone of our work for democracy and civil rights. Sylvia Kaufmann, who has already been mentioned on a number of occasions, has been particularly effective in expressing her opinion in the face of a great deal of resistance in her political environment. Carlos Carnero González was always with us. He fought for the Constitution and also for the referendum in Spain. Assunção Esteves was always very active. Alain Lamassoure has achieved an enormous amount, including for the Constitution. And, last but not least - although she is not a member of the Committee - Catherine Guy-Quint. She has done substantial work in the Committee on Budgets and always supported the idea of Parliament being given more responsibilities and more rights. I thank you all. I have mentioned those present today who will not be with us next time. We promise to continue their work.
As spokesperson for the Socialist Group in the European Parliament I wish to make two more comments on the reports. As regards the Kaufmann report, we have always argued that the Citizens' Initiative is neither a placebo nor an alibi, but a serious constitutional instrument, with which the citizens can put issues on the agenda in Brussels. I believe that, when the Citizens' Initiative is implemented, we will ensure that it remains so. The Commission should exercise its right of initiative and draft a bill very soon after the reorganisation.
As regards the Dehaene report, I would once again like to mention the transitional period. We want the spirit of Lisbon to be present during the consultations for the Council proposal for the new Commission President. But the entire College of Commissioners, including the President, will not be confirmed until the treaty comes into force. We will in effect vote twice on the President of the Commission. It is important to remember that. It is simply what the transitional period entails. I think that the programme Mr Dehaene has produced for the legislative period is very good. The starting point is the citizens' vote at the European elections, followed by all staffing decisions, political programmes and the financing of the European Union. The starting position is the vote of the sovereign states, of the citizens in the European Union. I find that really good. Thank you, Mr Dehaene.
on behalf of the ALDE Group. - Mr President, Mr Churchill said: 'never waste a crisis'.
Well, we have a crisis today of the economy, of climate, of international instability, and it is clear to us, at least, in our group, that these crises greatly strengthen the argument for granting the EU an enhanced capacity to act globally.
The Treaty is the logical response to these challenges. It is the best treaty that can be agreed at this time. It is a good treaty; historically, certainly, it is on a par with Maastricht. It builds up democracy and makes the governance of the EU more representative, efficient and effective.
It is also a reformist treaty. It corrects most of the problems from which the present Treaty of Nice suffers. You do not have to be a militant federalist - as I am - to see this, but you do have to be a good democrat to get the point: first, that we need an integrated Europe to shape our response to globalisation, and secondly, that a post-national democracy is not a substitute for, but a supplement to, historic national democracies.
Conservative and nationalist opponents of the Treaty should tell us why it is that they prefer to stick with the present, ineffective and clumsy Union and why they seek to retain for the nation state the absurd pretentions to nation sovereignty, when what actually matters is to make the interdependence between states and citizens work - an interdependence which is clarified and entrenched in this Treaty.
This Treaty is a great constitutional step forward for Europe, and I am proud to have been associated in its drafting. I will fight to the finish to see that it is brought into force and put into effect successfully and quickly.
on behalf of the Verts/ALE Group. - (DE) Mr President, Vice-President, looking around this House I somehow have the impression that the occupants of the constitutional ivory tower have been invited to continue their discussions in the plenary sitting of this House. That was not the agreement. What had been agreed on was a major debate of the European Parliament on the consequences of the Treaty of Lisbon.
Would it not have been nice if this Parliament had discussed the treaty this morning at the same time as the Czech Senate and had made it clear to the citizens of the European Union that the treaty was the work of the European Parliament, starting with the Convention and continuing right through to the present day, that this reform had not been imposed by an EU of elites, but that it was a major piece of work resulting from a collaborative effort?
When something fails, my 15 years of experience tells me that the failure is usually down to governments and not to parliaments. Now, we are all covered in scars and bedecked with decorations. I am giving my last speech after 15 years. We have come a long way. It has been a great honour. I was also invited - along with Mr Duff - to be a rapporteur for this House, both on the Charter of Fundamental Rights and on the Constitution.
I am bound to say - and I think I also speak for the other members of the Convention - that we always felt supported by the approval of the European Parliament. We stuck our necks out, dared to have visions that provoked much shaking of heads, resistance on the part of governments, many a veto, almost the collapse of the Convention. But there is, in fact, no denying that the driving force, the visionary force in this process was the parliaments. As such it was also a first victory for the citizens of the European Union.
Allow me to, perhaps, take a look into the future. We know what we all think of the progress made by this treaty. When the Intergovernmental Conference attacked the results of the Convention, abolished the Legislative Council, re-introduced laws made by the Council and added on the third part - and all these things that really upset us today - I had the idea of a First Amendment of the Constitution in a far and distant future.
One of the important cardinal elements of this treaty is the European Parliament's right of initiative, its right to propose motions for a Convention to be formed to amend the Constitution. And we have not yet come to the end of the road. When we fought for our visions, we were often told in the Convention: 'Ah, you with your comparison to the Philadelphia Convention, Europe needs a major crisis. Without a major crisis you will never manage to create a real European democracy, a real political community. We really do need a major crisis'. They were clearly thinking of the next hundred years. But we have it. We have this crisis. And now, suddenly, the citizens are asking why we do not have any economic governance. They are asking why we do not have a minimum of common European economic law, at least with regard to the key aspects of fiscal policy, corporate taxes and transaction taxes. People are also asking for a social Europe. Yes, we did not dismount from the barricades, the governments simply said Njet. Today, the whole of Europe is asking where are the powers of the European Union to defend the social market economy, a fair distribution? In the meantime billions of euros will be spent into the next generation. And we have no democratic power, no legal basis to develop a social Europe.
Every day I am asked what the situation is with regard to military action in the name of Europe. A couple of nation states are taking military action in the context of cabinet politics as practised in the 19th century. Should we not reflect on the fact that this House has to agree before military action can take place in the name of Europe? And the citizens' initiatives? There too constitutional changes were excluded. Why? Why can there not be a Citizens' Initiative calling for the treaty to be amended and for the further development of the European Constitution?
I think there is still a long way to go. The timidity and shyness of this Parliament before the Council is a huge obstacle.
(Heckling)
I believe we should be more militant. I hope that this House will really claim the rights to which it is entitled under the Treaty of Lisbon with tremendous selfconfidence and with great loyalty to the citizens of the European Union, assert them and then consider how the whole thing can be developed a lot better towards a European democracy and a social order. Mr President, I am not giving up on my dream.
(Heckling)
I am not giving up on my dream to enable my children and their children to at least say: "Vive la République d'Europe!”
(Applause)
on behalf of the GUE/NGL Group. - (DE) Mr President, the speeches show that the Treaty of Lisbon is clearly viewed emotionally and not rationally. Why do we not wait for the next Parliament and let the new Parliament discuss the issue and just wait and see whether the Treaty of Lisbon actually materialises? No, there are some people here who are absolutely fixated on this Treaty and who want to explain its supposed advantages again and again.
Burkhard Hirsch, the excessive moralist, put it so beautifully when he said that the Irish should not be seen as rain-soaked shepherds and as the only Europeans incapable of understanding the blessings of the Treaty of Lisbon. The referenda would have obtained a negative result elsewhere because we cannot expect, nor should we expect, voters to endorse a Treaty that even a wellintentioned reader will never be able to understand.
The Treaty of Lisbon does not only regulate the relationship between the EU institutions; no, the Treaty of Lisbon establishes policies. And that is important. For example, Article 43(1) of the Treaty of Lisbon lays down the tasks of combat forces of the European Union. The Solidarity clause in Article 222(1a) states that all available resources are to be mobilised to prevent the terrorist threat in the territory of the Member States. The European Union will therefore become a military alliance and there is even the possibility of military operations being conducted inside the European Union. Article 43(1) talks of assistance being given to third countries to fight terrorism in their territory.
There are a number of regulations in this area. There is 'permanent structured cooperation' enabling a military core Europe. There is a role for NATO in this Treaty and 'Member States shall undertake progressively to improve their military capabilities'. In the future, should this Treaty be ratified - and I hope it will not - there will be a start-up fund (Article 41): the EU budget could also be used for military purposes in the area of foreign and military policy.
In terms of economic policy, the economic logic of the Treaty of Lisbon is precisely the economic logic that led to the economic crisis: 'an open market economy with free competition'. Only one would never call it that today.
I have the impression that the people who want this treaty, especially those from the EU elite, are actually living in the past. Conditions have changed fundamentally. What we need is a new treaty for a new era. Ireland has decided. The decision in the referendum was clear. The treaty was voted against and is therefore dead. All of a sudden there is going to be a second vote. Who in France would say, following the election of President Sarkozy, that they should simply vote again because somebody does not like him. I want to make one thing perfectly clear: there are good, purely rational reasons why we should not ratify this Treaty. What was said in Ireland should stand; in other words 'no' means 'no'. This means that the Treaty of Lisbon is dead, and I do not understand why we are discussing it today in this context.
There is a shift in power within this treaty in the direction of the large Member States. I will make no bones about it: as internationalists we defend the European idea against those who want to make the EU a military power and a purely economic alliance. We need an alternative treaty to the Treaty of Lisbon, and that means a treaty that is oriented towards peace and not a treaty that is, at heart, a military treaty. Thank you.
on behalf of the IND/DEM Group. - Mr President, I take it for granted that we are all entitled to speak for as long as we like. I might need an extra minute or two, and I shall be happy to take it.
(SV) I will now switch to my own language. The European political establishment's handling of the Treaty of Lisbon will go down to posterity as a disgrace in two respects: firstly, with regard to the political process for pushing it through and, secondly, with regard to the actual purpose of the treaty and its content. If we look back to Laeken 2000, it was said there that we should produce a proposal for a constitutional solution. This was to lead to us having a closer-knit Europe and citizens who were committed, as we were concerned that, in practice, citizens had a poor opinion of the EU. The Convention, under the leadership of Valéry Giscard d'Estaing, produced something quite different. The people of Europe did not want this, and the people of France and the Netherlands said 'no'. Everyone knows that people in the United Kingdom, Denmark and many other countries would have voted 'no' if they had been given the chance. Attempts were made to find a way round this - a new treaty appeared which is the same but, when it suits, is claimed not to be, and this claim continues to be adhered to. It is now the case that, when the people of Ireland said 'no' to what we are now calling the Treaty of Lisbon, we have the gall the carry out an investigation into the reason why the people of Ireland voted incorrectly. This is quite incredible, and there has been absolutely no debate about it. You are all patting each other on the back and saying how good this is, despite the fact that you know it is a disgrace.
My second objection is this: a constitutional treaty, a constitution, does not exist to make it quicker to take political decisions. Quite the opposite in fact - it exists to make it more difficult to take political decisions. Constitutions are there to ensure that those who simply happen to be elected right now cannot make whatever decisions they want to. It should be complicated. This is what the American Constitution is like. This is a French bureaucratic tradition to ensure that an authority can quickly take decisions on anything under the sun without needing to worry about public influence. This is appalling and a disgrace to the EU.
Mr Lundgren, I am sure you will have noted that your fellow Members have listened to you with respect, in silence and without speaking as you did when you were talking during other Members' speeches, but that is the way that different people understand democracy.
Mr President, I had been hoping that Mr Pöttering might perhaps be in the Chair tonight, as I wanted to thank him publicly for giving me the opportunity of leaving the EPP Group a few years ago. I am delighted that my Conservative colleagues will all be leaving the EPP Group shortly - an objective which I have worked towards for 10 years.
We are here to debate the Lisbon Treaty so I would have reminded Mr Pöttering that his own country, Germany, has not yet ratified. We in the EU claim to be a Union of values, based on democracy and the rule of law, yet we ignore democracy. We ride roughshod over the wishes of voters. We rejected the results of referenda in Denmark on Maastricht, in Ireland on Nice, in France and Holland on the Constitution and now on Lisbon in Ireland again. We treat the aspirations of our electorates with outright contempt. So much for democracy!
We are no better on the rule of law. We are implementing plans and spending based on the Lisbon Treaty ahead of ratification. This is little less than a bloodless coup d'état. Mr Pöttering says that a million Irish voters cannot stand in the way of 450 million Europeans. He is right. So let the 450 million vote on the Treaty. Britain will vote 'no'. In all probability, France and Germany will vote 'no' but you dare not let the people vote on the Treaty because you know their answer already. In Britain, all but eight of our 646 MPs were elected on a commitment to a referendum, yet our discredited Labour Government has scandalously broken its promise.
Let me give colleagues due notice. We in the British Conservative Party will make a Lisbon referendum a key plank of our European election platform. We will deliver a referendum and we will kill this wretched and shameful Treaty stone dead.
(FR) Mr President, ladies and gentlemen, European integration occasionally provides us with symbols that move anonymous actors such as we. The last vote of the parliamentary term will therefore be on the last amendment that was jointly proposed by MEPs and national MPs before the European Convention: the creation of a citizens' initiative at European Union level.
Let us not under-estimate its significance. The Treaty of Lisbon gives the citizens themselves, the ordinary citizens, the same power of political initiative within the European Union as our own Parliament. Our owninitiative reports allow us to invite the Commission to act, to propose a legal basis to us in order to launch a new policy or to adapt an existing one. Well, the citizens will now be able to do the same, if there are enough of them and if they come from a significant number of Member States.
I congratulate Mrs Kaufmann on the way she has worked to find the consensus that was obviously needed on an issue such as this. The clarifications that she has brought to the treaty and the procedural guarantees are reasonable. Setting the significant number at a quarter of the Member States is consistent with the solution adopted for the governments themselves in the framework of the area of freedom, security and justice.
This new right thus given to European citizens exists in none of our countries in this form. The Union will thus be ensuring that steps are taken towards direct democracy. Not even in France, for example, do we dare to go so far. We reformed our national Constitution last year but restricted this same right of collective petition to the local level only.
Let us now hope that our political parties compete imaginatively to make the best use of this new right and, above all, beyond the parties, let us hope that civil society takes a hold of it: unions, non-governmental organisations, students - especially those with Erasmus grants - cross-border workers, all the European citizens living in a country other than their own and who find that the laws that we adopt here are, unfortunately, badly applied on the ground.
In this Union of free movement, the only remaining barriers are those of our political debates. Once again, unfortunately, there is no European election campaign beginning, but 27 national campaigns based on a European pretext.
The economic area exists, the single currency exists, the single European sky exists, but the single political area has yet to be created. This is the real challenge for the Treaty of Lisbon and this is certainly one of the provisions that will make the biggest contribution to meeting that challenge.
Mr President, tonight the hope generated by the Czech ratification of the Lisbon Treaty is being overshadowed by the quasi-conspiratorial atmosphere of this meeting.
Some were afraid that by preparing the proper implementation of a treaty badly and urgently needed we might offend certain citizens of the Union. I believe that, on the contrary, we are offending the citizens by hiding the truth about what Europe really is, and could be, and by refusing a frank and rational dialogue with them.
Likewise, to show respect for a minority opinion while ignoring the majority decision is offensive to both the given majority and the general principles of democracy we all claim to cherish.
The written text of a treaty is not enough. One has to give that text a clarifying interpretation which puts in light its spirit, thus allowing for the best implementation. That is precisely what today's reports are doing. They speak about: one, the parliamentarisation of the Union; two, the communitarisation of the European institutions; three, the establishment of an interinstitutional equilibrium as a guarantee for a transnational checks-and-balances system; four, the assurance of legislative coherence and cohesion at European Union level through Europeanisation of the national parliaments and not nationalisation of the European Parliament; five, concentrations of instruments and policies for the good of institutional efficiency; and, six, the improvement of representation, transparency and participation at European Union level.
Along those lines, we will be able to see emerging a demos which will fill with substance the present shell of the European procedures, making them relevant to the citizens.
The only thing which remains to be done is to find a solution to bridge the elections to the new Parliament and the coming into force of the Lisbon Treaty. I hope that the sense of responsibility and solidarity of our Irish fellows will help us to achieve that, and to keep to our historical timetable.
(FR) Mr President, Commissioner, I believe that Mr Dehaene's report, which is very important and very valuable, should be supplemented as regards the operation and, above all, the responsibilities of the European Council. This important body will be raised to the rank of institution and, in the political sphere, it is a leading force.
Particular attention should therefore be paid to it. Its actions will be subject to the jurisdiction of the European Court of Justice in the same way as the European Central Bank's are. I also propose, on behalf of my group, an amendment which reflects this extra responsibility. As its legislative functions are limited, this responsibility essentially falls under Article 265 on the failure to act. I believe that, for lack of details in the treaty, the obligations of the European Council will probably have to be spelled out in an interinstitutional agreement.
Mrs Kaufmann's report is therefore very important, because it constitutes a real opening up towards the citizens. The greatest weakness that we could show, when faced with a challenge for the Union's future, would be to create a void, a distance between the Union and the citizens. For them, the Union is distant and unknown, even though they feel that they need it. My group, the Group of the Alliance of Liberals and Democrats for Europe, believes that this void can only be filled effectively via regular, broad-based consultation of the citizens.
We have not had the time to finish our work nor to conclude our debate on this issue. Nevertheless, as Mr Lamassoure has already observed, the citizens' initiative can, according to the treaty, be a major instrument for creating a European public space that we very much need. It will, in effect, encourage public debate between the citizens and the Union, and this in turn will awaken the public awareness that is crucial to us.
Even so, however, its management is a major challenge for the European institutions, especially for the Commission, with the credibility of this new instrument at stake, for the Member States, which must accept the new practice and provide the infrastructures and, obviously, for the citizens, who must take up this new instrument for the good of direct democracy.
(DE) Mr President, Vice-President, President Klaus reacted to today's decision in the Czech Senate, which we sincerely welcome and on which I offer my hearty congratulations, by, amongst other things, claiming that the Treaty of Lisbon was dead, because it had been rejected in the Irish referendum.
He is a political zombie launching an attack against the majority decisions of his own Parliament and the Senate and confirming his unfortunate and sectarian attitude in other policy areas as well. Fortunately, after the positive votes, he is merely making himself look very silly. We, the Greens, have a positive and constructive attitude towards the process of European integration, with critical comments, of course, where necessary.
Once again, my warmest thanks to the Czech Senate, the Czech Parliament and the Czech Government.
(NL) Mr President, Mr Dehaene's report gives me mixed feelings. On the one hand, I welcome the fact that he occasionally feels the need to analyse things in earnest, and here I refer to paragraphs 14 and 26, where he refers to the dominance of the European Council and the problems associated with the new presidency system within the Council.
On the other hand, I am disappointed with this report because the rapporteur's analysis is not focused throughout. In particular, in the last 12 paragraphs, where he discusses external policy, all the institutional uncertainties have been massaged away, although the institutional consequences of this dual role are not entirely known. Therefore, I cannot understand how the rapporteur has come to the general assessment that the new system will entail stronger institutional balance in the Union.
I recognise that the Treaty of Lisbon constitutes an improvement in certain areas. However, this does not detract from the fact that it is precisely the uncertain consequences of this Treaty which will prove to be Lisbon's Achilles' heel for the Union's institutional balance, something that the rapporteur has failed to pick up.
- (CS) Ladies and gentlemen, at this session we are doing something described in our country as drawing up the bill in the absence of the innkeeper. We will be voting on relations between the institutions of the European Union, its Member States and their parliaments, as if the Treaty of Lisbon were in force. I would like to reiterate that the Treaty of Lisbon is still a long way from ratification. Members of this Parliament should be aware of that and should not withhold this information from citizens. Each democratically minded person must realise that not even the most aggressive onslaughts against politicians who have not signed the Treaty of Lisbon will change anything.
In conclusion, I would like to tell Mr Cohn-Bendit that his objectionable statements, claiming that President Klaus of the Czech Republic intends to bribe senators of the Parliament in my country, are an affront not only to President Klaus but also to the citizens of the Czech Republic. Such accusations are an affront to the principles of friendly international relations, as well as simple human decency. That is why I am asking Mr Cohn-Bendit either to prove his claims of corruption or to make a public apology to President Klaus.
Mr President, this package of reports shows that, if the Lisbon Treaty comes into force - and this is without prejudice, of course, to the decision of the Irish people - then we will have a Union that offers more opportunities for participation, more accountability, more democracy and more checks and balances. That is the central message we can give out tonight, whether it is through the Leinen report showing the increased role for this elected Parliament within the institutional system; the Brok report showing the new opportunities for national parliaments to participate; the Dehaene report looking at the extra accountability of the executive branches of the institutions and how we will operate a possible transitional period; the Guy-Quint report showing that there will no longer be parts of the European budget that are ring-fenced from parliamentary control; and of course the Kaufmann report on the citizens' initiative.
My group will support all these resolutions and we are proud to do so, I would just say, with one particular reservation, and that is on the Kaufmann report, which we see as a first step: putting on the table a first reflection on how that might operate in the future. But we have to be careful - and I agree with what the Commissioner said earlier - not to set up a system that is too onerous for citizens or has too many bureaucratic obstacles for exercising that right. But we have plenty of time to come back to that, should the Treaty indeed come into force.
We are talking on the day where we have achieved the 26th parliamentary ratification. I know that the British Conservatives over there are not interested in that. They are chatting away on some other matter no doubt, but it is an important fact.
Twenty-six ratifications through parliamentary procedures: 26 'yeses' to the Treaty; one 'no'. I would suggest that, in that situation of 26 'yeses' and one 'no', it is not, as some people have suggested, undemocratic to look at that result and ask the one country that has said 'no' whether or not it is willing to reconsider in light of the ratification of the others. It remains their choice to do so or not. But I think it is quite reasonable that they themselves in Ireland have come to the conclusion that they might be willing to reconsider if certain conditions are met. And it is incumbent on us to do what we can to address the concerns that were expressed by the 'no' vote. That has to be part and parcel of the answer and that, after all, is what the Union has agreed to do.
All the other Member States - because it is the Member States, not just the European institutions involved in this - have agreed to try and address those concerns to make it possible to achieve the 27th ratification.
There is a wider lesson to learn from this. Our basic rule book in the European Union, the treaties signed and ratified by Member States, can only ever be modified by the unanimous agreement of each and every single one of those Member States. That is a very high hurdle to reach. It shows that those that claim that we are running roughshod over democratic accountability and ignoring the views of the people have got it completely the wrong way around. It is very easy to block any step forward, any reform of the European instructions. Those Eurosceptics over there only need one victory out of 27. The dice is loaded in their favour, not in the favour of those who, like Mr Duff, would want a much more speedy integration. That is the way it is.
They also quote referendums that have given a 'no' result. I notice they only quote the referendums that have given a 'no' result. They never manage to mention the Spanish referendum, the Luxembourg referendum. I think if you look at the history of European integration there have been some 32 (if I remember correctly) referendums in the Member States over the years, with 26 or 27 of them giving a 'yes' result and only a handful giving a 'no' result. But whenever there has been a 'no' result, it has been impossible to override it without coming back and addressing the concerns that were expressed and asking the country in question whether or not it wished to reconsider; whether or not it wished to change its mind.
I find nothing wrong in democratic terms with that, with building up gradually, step by step, slowly, by means of consensus of all the Member States, this Union that we have worked on over half a century, this Union that we should be proud of, with the fact that we have 27 countries working together in a continent which our history shows has all too often been torn asunder by the national embers that some are seeking to revive.
(DA) Mr President, participating in the debate this evening is a somewhat special experience. For five years I have been working closely with Catherine Guy-Quint. The two of us have been budget coordinators for our respective political groups. We have had our battles along the way, but most of the time we have fought together in the spirit of cooperation which pervades work in the Committee on Budgets.
You are finishing, Catherine, and I would like to take this opportunity to thank you more officially for the time we have spent together. I have learnt a great deal! My French has improved and I have also learnt a lot from your style, which I have come to respect. You are more no-nonsense than I am, but sometimes that is necessary!
This evening the outgoing Parliament is handing over to the new Parliament, which will be elected from 4 to 7 June. If the voters of Ireland vote yes in October and the Treaty of Lisbon comes into force at the end of the year, we will have to act quickly because there are major consequences for Parliament's work; not least in the area of budgets. This is described well and clearly in Mrs Guy-Quint's report. You have completed a first class piece of work to hand on to the new members of the European Parliament.
Parliament will be formally involved in establishing the multiannual financial frameworks, but we still have not succeeded in securing a change in this framework period from seven to five years to correspond to the period of office of the Commission and Parliament. This would enable us always to help shape these frameworks. Parliament would have full influence over the entire budget, including the agriculture budget. I believe that it would be good for the farmers and citizens of the EU if the discussions concerning agricultural policy were thereby thoroughly opened up and if the horse trading behind closed doors were replaced by open, democratic debate. No one can say in advance what the result would be for the level of agricultural expenditure, but it would undoubtedly prevent schemes being maintained and developed if they cannot be clearly and logically explained to our citizens.
The annual budget procedure is being changed, and last year we tried out the new requirements made of work in Parliament's Committee on Budgets. Having only one reading followed by negotiations to reach agreement forces us to prepare earlier and much more carefully. That is not such a silly idea in essence. I feel that last year's general trial of the new discipline had good results.
The Treaty of Lisbon gives Parliament new budgetary powers and new ways of working and Mrs Guy-Quint's report provides the forthcoming Parliament with an excellent basis for this work. I hope and believe that we will succeed in getting the Treaty of Lisbon adopted, thereby ensuring that the work of the EU becomes more open and effective.
Mr President, since the 1970s, British politicians have sworn the EU is not about political domination or loss of sovereignty, yet EU presidents state that we pooled our sovereignty and have a European empire, which makes 75% of our law.
This Treaty signs away our ability to rule ourselves, yet a BBC poll says that 84% of the British people want no more power surrendered. Like mushrooms, the British people are left in the dark and fed manure. The Conservatives, through the EPP Group, gave their allowances to the 'yes' campaign in Ireland, then deviously promised to allow a referendum - but only if Ireland votes 'no' again. Behind the backs of the British people and with no mandate, the Westminster parties have sold their country away, while the polls show 55% want to leave the EU. Never before in the field of human politics have so many been conned by so few.
(IT) Mr President, ladies and gentlemen, millions of Europeans, Britons, Italians and French do not want a Europe based on politically correct attitudes, on a laissez-faire and antisocial outlook, as we have seen with the Bolkestein draft, on totalitarian and Jacobin centralism, or on a lay, Masonic and faux Marxist outlook.
I believe that Europeans are very interested in true social freedoms, in those that offer families, communities and social bodies the opportunity to achieve real progress, and in a Europe based on subsidiarity and, precisely, on social bodies and a deep-rooted Christian and Roman view of history. This is a Europe in direct opposition to that of the Treaty of Lisbon, sought by the strong powers, sought by the lobbies that effectively wish to radically centralise the situation.
We believe that Europeans must finally vote and throw this treaty into the sea.
(DE) Mr President, Commissioner Wallström, ladies and gentlemen, I believe that this debate is very important, because we have heard from various sides of the House that powers are to be given to Europe. From the point of view of the nation states this is true, but the fact is that nation states are also to be given an opportunity to ensure that the same laws and regulations apply in the remaining 26 Member States. This European rationalisation project, undertaken to ensure that we do not have completely different legal systems in 27 Member States and that we strive to create a single regulatory framework, is a major step forward and gives not only our Ministers but also our Members of Parliament many more rights and opportunities to promote the interests of the citizens of the European Union.
Even though I often express dissatisfaction in the tiers here in Parliament, and when I now look back and see that the tiers of opponents are empty and that the vast majority of opponents are not taking part in this debate, I wish to make it quite clear that of course we are also critical of the institutions and we want improvements. It is precisely these improvements that have been the subject of intense debate over the last eight years. We simply want to ensure that relations between the institutions and the citizens are improved. Today we cannot just stand there and say that a reform process initiated eight years ago is to be stopped without offering any alternatives - that is the true scandal of this debate.
We urgently need to focus on what the treaty is about. This treaty gives us new objectives. We are at last getting a representative and participative democracy with the corresponding Citizens' Initiative. We are getting new powers in environmental protection and climate change. As if a single nation state could solve these problems on its own! For air and water in particular, and in various other areas too, that is just not possible. Together, we must also take care of freedom, security and full employment. In view of the crisis, it is particularly important that the European Union be given these powers.
New legal bases are also important, however. In view of the critical energy situation we need a legal basis for energy policy. Also in the field of trade policy, when we consider international trade issues, we see how urgently we need a good solution for our European citizens, quite apart from space travel and intellectual property. And, for our opponents, the exit clause may also be quite important. I believe that the new supervisory powers and procedures will strengthen this Parliament. I am in favour of this debate being much more intense, because many of us have still not seen what opportunities this new Europe offers.
- (CS) Ladies and gentlemen, as a Memberfrom the Czech Republic, I am delighted that today, as we are discussing the impact of the Treaty of Lisbon, the Czech Senate has approved the Treaty of Lisbon with an huge majority of 54 to 20 votes. It has thus expressed the will of the Czech people to have the Treaty of Lisbon in place. This particular will has already been expressed by the lower chamber of the Czech Parliament, the House of Deputies. At the same time, however, the President of the Republic is questioning the will of the people, the view clearly expressed by the House of Deputies and the Senate.
Václav Klaus, the President of the Czech Republic, has said: 'I must express my disappointment that some of the senators, following unprecedented levels of political and media pressure, both at home and abroad, have abandoned their earlier publicly held views - thus surrendering their political and civic integrity - and have given their consent to the Treaty of Lisbon. They have turned their backs on the long-term interests of the Czech Republic, which have been subordinated to their own interests and to the short-term interests of current politicians. This provides very gloomy evidence of yet another failure on the part of a major section of our political elite. I will now wait to see if a group of senators - some of whom have already announced their intention of doing so - asks the Constitutional Court for another review of the Treaty of Lisbon in relation to our constitution. If this happens, I will not be considering my own decision over the ratification of the Treaty of Lisbon until the Constitutional Court has issued its judgement.'
We are here to discuss the impact of the Treaty of Lisbon on the development of the European Union's institutional balance. However, I think we should also discuss here - and this should be done by Czech deputies and senators as well - the institutional balance in the Czech Republic. The Czech Republic is a parliamentary democracy. In spite of this, the Czech Republic has a President who does not respect the will of the House of Deputies, who does not respect the will of the Senate, and who acts like an absolutist monarch or dictator from the country he criticises so much and recalls so often, which is to say the former Soviet Union. There is much to say to our Eurosceptics on the state of democracy in Europe, on the state of democracy in our country and on the behaviour of the President whom you admire so much.
(FI) Mr President, the Treaty of Lisbon will radically reform the budgetary procedure of the European Union. The multi-annual financial framework will become mandatory, the classification of expenditure into compulsory and non-compulsory expenditure will go, and budget proceedings will be shorter.
I support the five-year financial framework for the term of office of the European Parliament and Commission. It will result in more efficient work and allow the institutions to establish their own policy strategies.
It is becoming an awkward process drafting the budget. It makes one wonder who could have developed such a complicated system. So far it has been clear as to which institution decides the final figures for the budget. Now there has to be consensus on each detail, which can mean very intensive negotiations in the Conciliation Committee.
For Parliament the new procedure will require a strengthening of available human resources. Otherwise it will not be fully able to exercise its powers in the drafting of the budget, in general, or in the administration of the EU, in particular.
Finally, I wish to thank the rapporteurs, and Mrs Catherine Guy-Quint especially, for their excellent reports and, more generally, for their excellent levels of cooperation over the years.
rapporteur. - (DE) Mr President, thank you for giving my this opportunity to make a few comments rather earlier than anticipated.
This debate has shown a high degree of conviction right across the political and national spectrum. It has also demonstrated the strength of our commitment to take Europe forward. When I listen to some very critical speakers from Anglo-Saxon countries, I remember that it was precisely from such countries that, over the last few months, a particularly large number of cries for help came to overcome the financial crisis together. I am sure that these gentlemen will also realise that they represent positions based on the 60-year legacy of Winston Churchill.
We are now entering a very decisive phase. Following our decisions, which we reached with such broad consensus in the European Parliament and which we found so convincing in Prague, we should not fall into triumphalism. It will be an important task for us to give the people of Ireland, in all modesty, an opportunity to take their decision, in sovereignty and freedom - a decision that Ireland has to take in sovereign freedom out of responsibility for the entire continent. I believe that we should also be instrumental in ensuring that this is possible. I hope that, at the end of June, the European Council will create the necessary conditions for the completion of this final stage and that the Irish are given the conditions they need to tackle this issue.
Mr President, I welcome this debate. It seemed for a while that it might not happen. I am glad it is happening, and it is thanks to the persistence of my colleagues that it is taking place. It is entirely appropriate for this House to responsibly and sensibly address the transition for the possible ratification - finally - of the Lisbon Treaty. It would be foolish of us not to do so. I will be working hard in the latter part of this year to ensure there is a 'yes' vote - whether I am elected to this House or not - and I regret that a number of my friends are not going to be here, and will miss them.
But I want, in particular, tonight to congratulate the Czech Republic for a 'yes' vote, because they have voted today for the future. I think that it is extremely important that we get this message across: that the unification of Europe and the building of a united Europe is about the future for the people of Europe.
Nowhere else in the world outside of Europe do we have 27 sovereign Member States sharing decision-making on a cross-border basis in the common interests of their people. Nowhere else do independent states submit their collective decisions for approval and amendment to a directly elected multinational parliament. This Union of ours is unique. It is a unique democratic experiment. It is not without its faults. It needs reform, and indeed the reforms in the Treaty of Lisbon are the reforms on which we can agree at this point in time. No doubt future Parliaments - and indeed future Councils - will identify and agree further reforms.
But Europe also needs a new direction. It needs to reassert its commitment to the social well-being of our peoples and to rebalance the almost exclusive obsession with market liberalisation that we have had for the past decade. It must be borne in mind that the political and social and economic orientation of this Union is driven by the choices made by the electorates: in general elections, in European elections and by the commissions that we collectively select and put in place. The European Union is where we settle the disputes, where young men previously resolved them by killing each other in trenches. It is a great honour for me to participate in this Parliament, where we have replaced the force of arms with the force of argument.
We cannot let the Eurosceptics turn the clock back. That the decision of one Member State, representing less than 1% of the population of the Union, could stop it in its tracks is a sign of how delicate our construction is. But it is also a sign of the strength of the Union that we can survive and allow the peoples of Europe to independently make these decisions. We must, I believe, try and reinfuse the dream of Europe with our people. We have to avoid getting dragged down into the gutter by the angry old men who stand up at the backbenches up there on the far right and who scream at us and tell us how undemocratic we are, when in fact this is the Parliament elected by the people of Europe to make decisions for the people of Europe.
(FR) Mr President, this is indeed a rather solemn day: the Lisbon package - as it is called - is finally coming before Parliament; the Czech Senate has given a sign of hope; many are taking the floor for the last time, the emotion is palpable; we are in the process of bringing this parliamentary term to a close, and many of us are quite emotional. A really historic atmosphere prevails in this late-night session of Parliament.
As a Janus Member - half constitutional, half budgetary - I would like today to speak a little more specifically about Mrs Guy-Quint's report on the new budget system and about the impact that the Treaty of Lisbon will have on this new system. As has been said, it is above all a more democratic system. Henceforth, all spending - the entire budget - will be agreed under the codecision procedure between the Council and Parliament.
It is also, and this is even more important, a more political budget, since we have - as Mrs Guy-Quint calls it - interinstitutional strategic programming, in other words, all of the bodies of the European Union agree to bring the budget into being. However, this is a system that still contains uncertainties.
Will Parliament, for example, really play what is, in theory, its strengthened role? Will it enjoy this new power, given that there are also problems? We have less time; there is only a single reading. It is therefore up to Parliament to seize - and this is a challenge in itself - this opportunity to play its role. Will the five-year budgetary term coincide with or be accentuated by the five-year parliamentary term? It is not certain. On this issue, too, we need to make an effort.
There are also lost opportunities. We lost the opportunity to provide ourselves with more own resources, we lost the opportunity - please allow me 10 more seconds, since we are in a formal late-night sitting - to implement a new budget philosophy.
To end, I would like to stress that we face challenges: the challenge of the transition - it is not easy to go straight over to a new system - and the challenge of flexibility - we need more flexibility if we are to face up to the crises.
I will finish with the wish that all this might be carried forward with the implementation of the Treaty of Lisbon.
As I myself am a Janus Member on the same committee as you, Mr Botopoulos, I had no option but to give you those 40 seconds.
(LT) I think that all us taking part in this late-night sitting will remember this meeting for a long time to come and will have something to tell our children and grandchildren. Even this evening we can all feel the European ship being buffeted by the storms of the financial crisis. It is clear that this ship's engine, the treaty mechanism, is too weak and needs to be replaced immediately.
The Treaty of Lisbon is the stronger engine which we need to face the crisis. Therefore I agree with the reports being debated and I agree with my fellow Members, who stress that it is not very democratic if the rock of one referendum can wreck the whole European ship, if one state leader can imagine that he is the only one marching in step and the opinion of the other 26 states is of no consequence. I think that Ireland's voters will draw their own conclusions on what is happening in Europe and throughout the world.
Mr President, it remains for me to be the last on the speakers' list for the European People's Party/European Democrats this evening, and as an Irish MEP I suppose there is some rationale to that.
Could I thank, first of all, all the rapporteurs of the five reports. I am delighted that we have the opportunity to discuss them and, like other Irish colleagues, I have been requesting, through my political group, that we arrive at the situation we have here tonight where we can discuss five most important reports.
At the outset, may I make it quite clear that what I say on this debate tonight is fully predicated in my next sentence. It would not be appropriate, nor is it intended to anticipate in any way or take for granted the decision of the Irish people in the forthcoming second referendum on the Lisbon Treaty, which was announced only earlier this week by our Taoiseach Brian Cowan TD.
The conclusions of last December's European Council contain a package of measures that arose from research following our referendum last June: measures to respond to the concerns of the Irish 'no' voters as they were outlined by our Taoiseach to the Council meeting last December, along with a road map to enable the Treaty to enter into force by the end of 2009.
This package includes the retention of the principle of one Commissioner per Member State, confirmation of the importance the Union attaches to workers' rights and other social issues, and a series of legal guarantees on taxation neutrality and the provisions of the Irish constitution in relation to the right to life, education and the family.
At the spring European Council our Taoiseach informed partners that, in accordance with the timeline agreed in December, detailed work is now under way to give effect to these commitments and should be finished by mid-2009.
If our Government is fully satisfied with the outcome, the Taoiseach has agreed to seek ratification of the Treaty by the end of the term of the current Commission, which is expected to leave office, I understand, at the end of October. I sincerely hope the promise of an early autumn referendum will mean early October at the very latest.
And, given the increase in the European Parliament's powers envisaged in the Treaty of Lisbon, it is understandable that its Members should consider the institutional and procedural implications of the Treaty, hence tonight's debate on the five reports.
The European Parliament's consideration of these issues tonight takes place at a time when my script for tonight said four Member States - Ireland, the Czech Republic, Germany and Poland - had yet to complete their ratification process. Technically that is true, but my congratulations this evening to the Czech Republic - to the Czech Senate particularly - for their Parliament's complete approval to allow, hopefully, their President to ratify the Treaty on behalf of the Czech people. I trust he will accept the will of their Parliament. I understand it has been referred to a judicial review. I hope that is only a technical delay.
For the Treaty to enter into force, of course, all countries must ratify the Treaty, and, yes it is correct to say that 26 European parliaments - 26 Member State parliaments - have said 'yes', and so far the Irish are the only ones yet to do so.
I fully accept that Parliament would wish to examine the issues raised in these papers and these reports in the fullest manner possible, without any interference in or pre-emption of the outstanding ratification procedure.
Can I say that I object to the opportunistic bleating of a few Eurosceptic fossils in our back benches, and what they say should be recognised for what it is. My message to them is clear: butt out of an Irish sovereign decision, because nobody will tell the Irish electors what to do.
May I thank you, as this is my last contribution in Parliament, and all the Presidency of Parliament, the Commission, the Czech Presidency and all colleagues for what has been an extremely rewarding 10 years for me as a Member of the European Parliament. I look forward to a 'yes' vote from the Irish people in our second referendum in October.
Mr President, it is nice to be first on anyone's list these days. Can I just, as Avril has finished, wish her well as she retires from the European Parliament. To be fair to her, she really gave the fossils a good whacking after the Lisbon Treaty vote in Ireland, and will be well remembered for a fantastic turn of phrase. I wish you well, Avril, publicly, and hope you will be involved in the 'yes' campaign for Lisbon in your retirement.
It has been a very interesting debate. My body and brain wanted to go home and sleep, but it has been too good to miss, and too important - because I am Irish - not to be here. Let me say this - and I speak to the electorate: you are in the driving seat. You have a choice. You can vote for the views of a few angry old men - and I say that of men and women, but mainly men - of the extremes in this Parliament and the extremes in this European Union, on the right and on the left, and you will get plenty of noise and plenty of colour photo opportunities and headlines, but there will be no work done in this House. Or you can vote, in both the Parliament elections and on Lisbon, for positive people who work hard, who do not get headlines, but who are here for good purpose.
I believe that the Irish people know that the situation is different now. They were hoodwinked in the last debate. We have had a better discussion since the 'no' vote and I urge them to vote 'yes' for their future, for my children's future and for the future of the European Union.
(ET) We remain here this evening - actually it is already night - to discuss the implementation of the Treaty of Lisbon. The making of preparations for the entry into force of the treaty and the fact that this is being done in due time is a sign of responsibility. Good preparation for the implementation of a treaty as important as this offers confidence that the European Union functions well, and this will enable it to more effectively fulfil the tasks that citizens of the European Union expect their elected representatives to solve.
Perhaps the steps that are being taken are not big enough. Some citizens believe that the Charter of Fundamental Rights is too rhetorical, but the Lisbon Treaty is nevertheless a serious step forward. It is a response to the changed needs of the European Union. By giving their support to the Treaty, the parliaments elected by the peoples of the 26 Member States have done so.
Today's reports show that the European Union is creatively confident, having pragmatically undertaken the planning of the transition stage. We cannot create something new through pessimism and delaying tactics. I thank the rapporteurs for their courage and their ability to create the necessary documents.
- (SK) Ladies and gentlemen, we cannot say that the Treaty of Lisbon is the best that each Member State of the EU-27 could wish for, but it is the best that could be agreed on by the EU-27. Until now all treaties have been treaties of the EU-15 and I would therefore like to underline the political message of the Treaty of Lisbon, which puts the EU-27 on the starting line so that in future we will finally stop dividing the EU into old and new Member States.
The European Parliament has shown that it is capable of taking operational decisions and it is therefore right that the Treaty of Lisbon should give more power to the Parliament, in other words to the elected representatives of Europe's citizens. If the Treaty of Lisbon comes into force in all EU Member States it will bring about changes which include an end to the current system of rotating presidencies in the Council. On a far more important note, the EU will have a common energy policy, which was shown to be necessary particularly in the gas crisis.
I welcome today's decision of the Czech Senate approving the Treaty of Lisbon. It is a very important signal from the Czech Parliament to the EU during the Czech Presidency.
Mr President, these past 16 months I have spoken 77 times in this Chamber and I have ended every speech with a call for the Lisbon Treaty to be put to the people: Pactio Olisipio censenda est.
I have done so in homage to Cato the Elder, who ended every speech famously with a call for Carthage to be destroyed. Sometimes it has been a bit of an effort for me to contrive that ending from a different subject, but not this evening.
It is extraordinary to have listened to some of the contributions. Not all. There have been some honourable and democratic pro-Europeans in this Chamber, but some of the speeches have been filled with such disdain, such arrogance, such contempt for public opinion that, now that the EU and indeed the Member States are beginning to learn about the political value of YouTube, you could do no better than to put the entirety of this debate on YouTube as a party election broadcast for the various 'no' campaigns.
I have been reminded of those eerie words of Bertolt Brecht: 'would it not be easier in that case to dissolve the people and elect another in their place'? And all the speakers keep on saying that the parliaments have ratified. They are just advertising the rift that exists between the political class and the people in every Member State.
Cato the Elder was mocked and shouted down and the other senators used to mimic his voice. Do you know what? In the end they did what he said.
(DE) Mr President, the previous speaker has just demonstrated how difficult the advancement of democracy in Europe is when we see that, in Ireland, half the population failed to vote because of the complexity of the issues and the fact that not everyone wants to be a constitutionalist. Of those who did vote, half voted against the Treaty because they had not read it. How are we to reform Europe if we cannot manage to persuade those responsible to actually assume their responsibility?
The Commissioner, Mrs Wallström, and her team bear a very special responsibility, which is to inform the people of Europe, those who are interested, and to make all information available to them, so that the issues can be discussed competently. We must seek dialogue with the people of Europe far more intensely, inform them and tell them just how important the reform is for the development of Europe. With this approach, we will get results.
Mr President, I am just curious to hear this argument that somehow national parliamentary ratification is not legitimate because, if that is the case, let me just take the example of my own country, which has never, ever in the whole of its history, ratified an international treaty by means of a referendum.
In that case, if it is illegitimate for the national parliaments to ratify a treaty, then the NATO Treaty, the United Nations Treaty, the World Trade Organisation, every commitment that Britain has ever entered into by means of an international treaty is equally illegitimate. So I do not understand this argument that national parliamentary ratification is somehow undemocratic.
(PL) Mr President, Commissioner, in Poland probably only 13% of the electorate will vote in the European elections. This will probably be the lowest in the entire European Union. Why? Please look around the Chamber. There are no representatives here from the two leading political parties in Poland, at such an important debate. That is precisely the attitude of those parties to the elections and to European affairs - a total lack of involvement.
The debate over Europe, serious debate, does not exist in Poland. How can it exist, since, and I stress this once again, during this debate there is not one representative of either the governing or the opposition party. One might have the impression that the leading part of the Polish political class is not interested in European affairs. That is what the electors think, and that is what many young people in Poland think, people with whom I have talked and who are interested, for example, in the Treaty of Lisbon. There is no such response from the political class.
(PL) Excuse me! I must protest! I am a member of the Law and Justice Party, the largest opposition party. The statement that there is no-one here from that party is untrue.
Mr President, thank you very much for giving me this opportunity. I think it has been an interesting debate, whatever one's view is on the European project and on the Lisbon Treaty.
There have been lots of references to old men and old fossils, but let me talk about it from the perspective where I sit. To me, I see an older generation of politicians here stuck in a mindset of the 1950s - stuck very much in a 1950s solution to problems and challenges that the world faces. If you look across the Chamber, you see much older people all speaking out in favour of the Lisbon Treaty, all condemning those people of Ireland and other countries who voted 'no' to the original Constitution and voted 'no' to the Lisbon Treaty. We even see old men of arms now talking about putting down your guns and speaking for peace.
Yes, in the 1950s that was a post-war solution to what had gone on before, but we must keep moving with the world. When you talk about democratic accountability, let us not forget one thing. When we started with the Constitution, the rules were that every country had to ratify it or it fell. When we started with the Lisbon Treaty, the rules were the same: every country had to ratify it or it fell. So let us not push ahead with the Lisbon Treaty until every country has ratified it. If you really want a proper democratic debate, let the people of Britain have a choice. Do they want the vision that Mr Corbett proposes of a federal United States of Europe, or a looser, free trade vision of a Europe that my party supports?
Vice-President of the Commission. - Mr President, I wish to thank the honourable Members for this interesting debate, which has been partly consensual on a number of issues, partly a repetition of well-known arguments for and against the Treaty, and partly a very interesting debate about what constitutes democracy. This is the first time I have heard about totalitarian systems that allow referendum after referendum in a number of Member States, and why some referenda results are forgotten or do not count - mainly those that have meant a 'yes'.
It has also been a discussion about legitimacy. I still find it strange - and I have said this before - that a Parliament like this one should say that a decision by a national parliament is anti-democratic or does not count or is not legitimate. As for the Commission, it has always held the opinion that whatever system one chooses - a vote by referendum or through a national parliamentary decision - it is democratically legitimate. I do not see that any other position would be possible.
Any European citizen listening to this debate would wish us to go back to these reports, which actually reflect some serious concerns about the way we take decisions, about the rule book, about how to strengthen the democratic functioning of this European Union, and about how to use the budget in the right way in order to put resources to our political priorities. All these things are taken up by these important reports.
This is also about how to take decisions in an effective and hopefully more rapid way. I found Mr Lundgren's intervention absolutely flabbergasting. Do we really think the whole idea is to make things slower, and to slow down decision-making when dealing with an economic crisis like the one we are seeing now? People expect us to take action to ensure jobs and growth, to deal with climate change and the energy crisis and to tackle the problems that come with immigration and security - all of those things. That is the basis, also, for these reports. That is why we are here and that is how we gain democratic legitimacy - if we show that we can act and that we can act swiftly. I do not think that any arrogant, snobbish intervention, giving us lessons about this or that, helps us either. It is really about tackling these problems, which today are not national. They are European and international, and we have to have a modern rule book.
We have to have a more democratic Union which allows citizens to take the initiative. We never hear anything about that from those that are against. We never hear them say anything about the democratic strength of what is in the Lisbon Treaty; that is clearly missing. These reports give us a good grounding and a good platform to reform the way we work. From the Commission's side, we are of course willing to follow up and to work on all the details to ensure that we can implement this swiftly.
A last point on Ireland, is that after this 'yes' in the Czech Senate, all eyes will of course be on Ireland again, and on the possibility of ratification by the end of the year. The issue of the legal guarantees is of course essential here, and both content and timing is very important. We are confident from the Commission side that the EU Council will be able to settle this issue, and I know also that careful preparations are taking place at the moment and we will, if given the possibility, also contribute from the Commission side.
Thank you very much and thank you also for this being partly a social event, where people are thanking each other for the good cooperation and wishing all those who are leaving good luck. I guess we will all meet in the election campaign in one way or the other.
(Applause)
Commissioner, on behalf of Parliament, as it is the last night sitting, please believe me when I say that we have been very aware of the excellence of our reports throughout this parliamentary term. Thank you once again.
rapporteur. - (DE) Mr President, Vice-President, I thank Mrs Doyle for her contribution from an Irish perspective, which I fully support. The people of Ireland must decide independently and without external pressure, most likely in October, whether the guarantees to be negotiated at the June Summit will allay their misgivings, their main concerns associated with the treaty, and whether, under these circumstances, they can follow the remaining 26 countries and take the step towards reforming the European Union together with them.
I hope that the independence of opinion forming in Ireland is also respected by its neighbour, Great Britain. At the first referendum many 'no' voters from Great Britain travelled around Ireland and, above all, the Europhobic British tabloid press helped to unsettle the people of Ireland. One thing has to be acknowledged, which is that the independence of the people of Ireland to form an opinion at the second referendum must be respected.
It was a major debate, an important debate. Today parliaments in 26 countries have said 'yes'. More than 7 800 representatives of the people have found that the Treaty is good and that it represents progress. Three hundred and fifty representatives of the people in 26 countries have said 'no'. They cannot all be fools and scatterbrains. What I mean is that the treaty cannot be as bad as it is repeatedly portrayed to be. It is labelled with stereotypes, sometimes also in this House. Whoever says this will be a military union misunderstands the primary objective of the European Union, which is the service of peace, on the continent and throughout the world. Moreover, anyone who says that a neo-liberal economic constitution is being established has not read the treaty. It is the most social European treaty there has ever been.
Vice-President, ladies and gentlemen, thank you. I hope that the new Parliament will do what is stated in the reports, which is to apply and implement the Treaty. Thank you very much.
rapporteur. - (NL) Mr President, ladies and gentlemen, I think that we have indeed had a good debate tonight. It demonstrates that the European Parliament is ready for the implementation of the Treaty of Lisbon and that we are in no way trying to pre-empt the decision of the Irish people. However, I also think that another important thing that has emerged is that, on the eve of the elections, Parliament has taken a clear position, which has resulted in it being strongly placed for further negotiations on this treaty.
I would like to thank all my colleagues for their support. I would also emphasise the complementary nature of the five reports and remark that they do, indeed, form a unitary whole setting out Parliament's position. Allow me to conclude by making the point I made at the beginning: I am concerned about the situation after the elections and about the transition from the Treaty of Nice to the Treaty of Lisbon.
I would still argue that we ought to broker an agreement between Parliament and the Council before the elections. Otherwise, I am apprehensive that we will find ourselves in a rather awkward position, and that would be in no one's interest. Such an agreement has to be clear enough for Parliament and the Council to know exactly where they stand in the difficult transitional period ahead.
Mr President, this debate has been really interesting and passionate. Allow me, however, to take a humorous look at what Mr Kamall said just now, because to call us old people - and hence fossils - as we retire to leave room for the young, is absolutely delightful.
However, what I wanted to say to all those who have vilified this draft treaty is this: do not confuse democracy with demagogy! You see, for eight years in this Parliament, throughout Europe, we have been living not through a psychodrama, but through a political tragedy where Europe is floundering, and we can clearly see that we are avoiding the current problems.
This debate strengthens my conviction that this treaty must be implemented, despite all the difficulties which have been raised, because, through its content, it will bring transparency. It will bring democracy, and we all need this democratic shock in order to re-focus the European project on politics, and the politics of the 21st century applied to today's world.
The budget, in this respect, is only a tool, but it will enable us to ensure that the institutions can be rebalanced and, through this transparency, we will be able to know the attitude of Parliament, of the Commission and, above all, of the Council. This political will is indispensible. This transparency is indispensible in the fight against the cancer of national selfishness, which has been eating away at the European political project for so many years.
This transparency, I hope, will instil belief in all of Europe's citizens again, and will enable us to develop information better, because this is very difficult. Mrs Wallström, you have been working on this for years, you are starting to make headway, and you have to persevere.
All of that requires conviction, time and, above all, political courage, which we are lacking. We must recover that political courage and that utopianism, the utopianism of the founding fathers of the European Union, of those who believed that peace could be born out of war. In our own way, today, in the 21st century, we must take up this challenge, and one of the tools that will help us to do so is the Treaty of Lisbon. Let us reclaim utopia, and utopia for peace!
The joint debate is closed.
The vote will take place tomorrow at 12 noon.
Written statements (Rule 142)
There is only a small step left to be made towards adopting the Treaty of Lisbon which, once it has come into force, will bring the European Union and its 500 million citizens much closer together. Romania, the country which I represent here in the European Parliament, was one of the first states that ratified the treaty because all its policy-makers believe in European integration.
The European Parliament elections will not be organised in accordance with the Treaty of Lisbon, but even this fact highlights how democratic and representative the institution of the European Community is and how important each of its Member States is.
European institutions, including Parliament, are far too abstract for the Community's citizens at the current moment. Parliament's importance in the EU's decisionmaking process has grown with each European treaty. The Treaty of Lisbon is no exception, creating a parliament with a tangibly greater involvement in the legislative process.
The treaty will bring the EU closer to its citizens. We all know how difficult it is to bring the Community's problems to the attention of the citizens in the countries which we come from. The fact that the MEPs which each Member State elects directly will receive greater powers is, at the moment, the ideal solution for bringing a unique institution in the world closer to its people.
I would first of all like to welcome the vote passed in favour of the Treaty of Lisbon by the Czech Senate, which brings the overall ratification process a step forward. I believe that it is desirable to implement this treaty as soon as possible as it will ensure that the EU operates more efficiently, more transparently and, above all, more democratically.
I support the rapporteur's conclusions regarding the reorganisation of the European Parliament and I hope that the findings of the parliamentary reform working party will reflect Parliament's expanded role, as provided for in the treaty.
I would like to make a few comments about the procedure for appointing the European Commission. I basically support the timetable proposed for appointing the Commission, but I feel that certain stages could probably be shortened so that Europe's institutions are not paralysed for months on end whenever we have European elections. Due to the failure to ratify the Treaty of Lisbon on time, it is desirable, after the 2009 elections, for appointments to be made using a procedure which is much closer to the one provided for in the Treaty of Lisbon. However, the problem is complex because until we know the result of the Irish vote, we must bear in mind the need to comply with the Treaty of Nice, which is currently valid.
Ladies and gentlemen, according to my fellow Member, Elmar Brok, the report on relations with the national parliaments gives an excellent overview of the tasks facing the European Parliament after the final ratification of the Treaty of Lisbon by all Member States. Strengthening the role of national parliaments in the legislative process of the European Union will not only speed up the transposition of European legislation into national legislation, it will also provide EU citizens with yet another means of participating in government.
The positive results achieved so far based on cooperation in COSAC must be used as a basis for increasing the participation of parliamentarians from all Member States. I think that it is especially important that we include representatives of the parliaments in the candidate countries for accession to the European Union in this effort as well. This will help us make their accession to the EU a simpler, smoother process. This issue is not examined either in the report or in the Treaty of Lisbon, but I believe that Parliament will find mechanisms for achieving this.
Finally, I would like to stress that national parliaments will need to strengthen their administrative capacity and ensure there is adequate funding so that they can fully exercise their new powers.
Thank you for your attention.